             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 1 of 10




1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7                             NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO-OAKLAND DIVISION
8
9    AMERICAN CIVIL LIBERTIES UNION               )
     FOUNDATION, et al.,                          )
10                                                )
                    Plaintiffs,                   ) CASE NO. 19-CV-00290-EMC
11                                                )
12          v.                                    ) SUPPLEMENTAL DECLARATION OF
                                                  )       PATRICK HOWARD
13                                                )
     DEPARTMENT OF JUSTICE, et al.,               )
14                                                )
15                  Defendants.                   )
                                                  )
16
17   I, Patrick A. Howard, declare the following to be true and correct:

18      1. I am a Branch Chief in the Freedom of Information Act (FOIA) Division, Privacy and
19   Diversity Office, Office of the Commissioner, U.S. Customs and Border Protection (CBP).
20
        2. I submit this declaration to supplement the declaration dated January 28, 2021, that I sub-
21
     mitted in support of Defendant Department of Homeland Security’s Motion for Summary Judg-
22
23   ment with respect to the request submitted to CBP.

24      3. I understand that the American Civil Liberties Union Foundation and the American Civil
25   Liberties Union Foundation of Northern California (hereinafter Plaintiffs) challenge CBP’s with-
26
     holding of certain information under Exemptions (b)(4), (b)(5), and (b)(7)(E).
27
28


      SUPPLEMENTAL DECLARATION OF                    1
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 2 of 10




1       4. In this declaration, I provide additional clarifying information and details regarding spe-

2    cific redactions of the previously released records, including intra-agency memoranda, directives,
3
     issue papers, privacy threshold analyses (PTAs), social media operational use templates
4
     (SMOUTs), and commercial contracts.
5
                           APPLICATION OF FOIA EXEMPTION (b)(7)(E)
6
7       5. The records at issue include intra-agency memoranda, directives, issue papers, PTAs,

8    SMOUTs, and commercial contracts. The information withheld pursuant to Exemption (b)(7)(E)
9
     was compiled and utilized for law enforcement purposes in that the information was created and
10
     used by CBP in its law enforcement mission to secure the border of the United States through the
11
     operational use of social media.
12
13      6. As an initial matter, CBP’s Social Media Directive 5410-003 (January 2, 2015) contained

14   information under the headings of Overt Research, Overt Monitoring, and Overt Engagement that
15
     was released. See Pls.’ Opp. & Cross-Mot. For Partial Summ. J., Ex. A, ECF No. 109-1 at
16
     USCBP000133-34. However, information under Masked Monitoring and Undercover Engage-
17
     ment was withheld under Exemption (b)(7)(E) because this information described tactics used for
18
19   more sensitive law enforcement purposes, and the agency has imposed additional internal controls

20   on their use. See id. at 134-36. Release of specific information withheld in these sections would
21
     reveal sensitive, non-public information relating to the scope of the use of these techniques and
22
     steps and limitations the agency places on the use of these techniques. This could reveal the relative
23
     frequency with which CBP utilizes these techniques, thereby enabling illicit actors to gain infor-
24
25   mation regarding the relative likelihood with which they may be subjected to these techniques. If

26   this information were disclosed, individuals who seek to violate the law at the border could use it
27
     to allocate resources and employ countermeasures, thereby risking circumvention of the law.
28


      SUPPLEMENTAL DECLARATION OF                      2
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 3 of 10




1       7. Additionally, certain information contained within CBP’s Social Media Directive, when

2    aggregated with information in the public domain, could reveal specific information concerning
3
     how particular law enforcement techniques or procedures are used in specific situations. For ex-
4
     ample, certain PTAs and SMOUTs released in this case discuss the circumstances in which specific
5
     law enforcement techniques related to social media may be utilized. Information withheld in the
6
7    Social Media Directive, when aggregated with other details of procedures and capabilities con-

8    tained in these privacy documents, would reveal the scenarios in which CBP employs these tech-
9
     niques. It could also reveal CBP’s capabilities and limitations, or the likelihood of CBP utilizing
10
     certain social media investigative techniques in specific operational locations, in particular cir-
11
     cumstances, or against particular types of illicit threats. This additional information is not publicly
12
13   known and release of this information would risk circumvention of law as it could be used to

14   develop countermeasures, avoid detection, and frustrate CBP’s ability to detect illicit activity and
15
     enforce the law.
16
        8. In addition, Exemption (b)(7)(E) was applied in issue papers and summaries. See Pls.’ Opp.
17
     & Cross-Mot. For Partial Summ. J., Ex. A, ECF No. 109-1 at USCBP000001-22. These issue
18
19   papers were drafted by CBP personnel to describe to senior CBP law enforcement officials the

20   current status and future proposals on the use of social media in support of CBP’s law enforcement
21
     activities, such as the vetting of international travelers seeking entry into the United States to iden-
22
     tify persons who are suspected of, or may pose a higher risk of, engaging in illicit activity. These
23
     issue papers described the efficacy of, and contain information regarding, specialized techniques
24
25   and procedures related to CBP’s operational use of social media. Their purpose was to aid CBP

26   decisionmakers regarding the development of policy, the allocation of resources, and the imple-
27
     mentation of procedures and techniques relating to CBP’s law enforcement mission.
28


      SUPPLEMENTAL DECLARATION OF                       3
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 4 of 10




1       9.   These issue papers also include specific details and examples of law enforcement tech-

2    niques and procedures that provide CBP managers a practical understanding of how CBP may
3
     utilize certain social media investigative techniques. The information that was withheld pursuant
4
     to Exemption (b)(7)(E) is not generally known to the public and the disclosure of this information
5
     would impede CBP’s law enforcement mission by alerting individuals to CBP’s specific tech-
6
7    niques and procedures utilized in its investigations.

8       10. CBP also applied Exemption (b)(7)(E) to the various PTAs. See Pls.’ Opp. & Cross-Mot.
9
     For Partial Summ. J., Ex. A, ECF No. 109-1 at USCBP000023-39, 48-57, 149-60, 296-306, 337-
10
     28, 349-58. Unlike Privacy Impact Assessments (PIAs), CBP’s PTAs are not generally released
11
     to the public. The information withheld in these PTAs includes non-public descriptions of sensi-
12
13   tive law enforcement techniques and procedures and is substantially more detailed than the infor-

14   mation contained in publicly available PIAs. The PTAs provide specific technical, unique, and
15
     specialized details about the activity being addressed in the record and often involve particular
16
     types of cases in which CBP may use certain law enforcement techniques, whereas one PIA may
17
     be applicable to cover activities described in multiple PTAs. The information withheld in the
18
19   PTAs would reveal sensitive, non-public details about CBP’s law enforcement investigations and

20   activities. The information withheld in the PTA at USCBP000050-51 did not include the names
21
     of any contractor, but rather included names and descriptions of specific technical tools with
22
     unique capabilities utilized by CBP to review and analyze social media information for law en-
23
     forcement purposes. The information withheld from the PTA at USCBP000298-99 also included
24
25   names and descriptions of specific technical tools with unique capabilities utilized by CBP to re-

26   view and analyze social media information for law enforcement purposes, as well as the company
27
     name of the tool’s developer, which is similar to, closely associated with, and would tend to reveal
28


      SUPPLEMENTAL DECLARATION OF                     4
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 5 of 10




1    the capabilities of, the specialized tool utilized by CBP. This information is not public. Disclosure

2    of these details would permit bad actors to develop countermeasures, avoid detection, and frustrate
3
     CBP’s ability to detect illicit activity and enforce the law. The rationale for redaction of the infor-
4
     mation is further detailed in CBP’s Vaughn index, which has been updated and is attached as
5
     Exhibit A to this declaration. With respect to information contained in the PTA on USCBP000033
6
7    regarding retention periods, CBP reprocessed the PTA without these redactions in May 2021, at-

8    tached as Exhibit B to this declaration.
9
        11. Next, CBP withheld information in SMOUTs that are not publicly available and, like in-
10
     formation withheld in PTAs, would reveal information that is not publicly known. See Howard
11
     Decl., Ex. A, ECF No. 98-4 at USCBP000161-69, 170-77, 178-91. While some general infor-
12
13   mation regarding law enforcement’s use of social media may be in the public domain, the

14   SMOUTs discuss the specific circumstances in which CBP’s may use certain law enforcement
15
     techniques relating to the operational use of social media. Additionally, this information, when
16
     combined with other information released in response to this FOIA request or that is otherwise
17
     publicly available, could reveal sensitive details about the specific technique employed in partic-
18
19   ular kinds of circumstances. For example, whether officers or agents interact with the public or

20   mask identities in particular kinds of circumstances would reveal the scope and type of social
21
     media activity employed in the particular circumstances, use case, or mission that is the subject of
22
     the SMOUT. This information, if disclosed, would harm CBP’s ability to effectively carry out its
23
     law enforcement functions by revealing the types of illicit activities or the circumstances in which
24
25   CBP is likely to use certain techniques. CBP’s mission is to protect the borders of the United

26   States against terrorists and the instruments of terror, enforce the customs and immigration laws
27
     of the United States, and foster our Nation’s economy through lawful international trade and travel.
28


      SUPPLEMENTAL DECLARATION OF                      5
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 6 of 10




1    The disclosure of these techniques and methods would permit bad actors to understand how CBP

2    conducts law enforcement activities and would seriously compromise CBP’s ability to perform its
3
     law enforcement mission.
4
         12. Finally, the information contained in CBP’s commercial contracts that was withheld under
5
     Exemption (b)(7)(E) was never publicly released as it relates to the specific contracts. See Pls.’
6
7    Opp. & Cross-Mot. For Partial Summ. J., Ex. A, ECF No. 109-1 at USCBP000197-249. Any in-

8    formation withheld is not publicly available. This information includes names of specific compa-
9
     nies that offer unique capabilities, tools used, and quantities purchased. Revealing this information
10
     would indicate the scope, specific type, and extent of CBP’s operational use of social media in a
11
     certain field. CBP has a legitimate law enforcement interest in protecting this information as it
12
13   demonstrates CBP’s technical capabilities and potential limitations. Disclosure of this information

14   would risk circumvention of law as it could be used to develop countermeasures, avoid detection,
15
     and frustrate CBP’s ability to detect illicit activity and enforce the law.
16
                             APPLICATION OF FOIA EXEMPTION (b)(5)
17
         13. CBP invoked Exemption (b)(5) within its PTAs. See Pls.’ Opp. & Cross-Mot. For Partial
18
19   Summ. J., Ex. A, ECF No. 109-1 at USCBP000023-39, 48-57, 296-306, 337-48, 349-58. PTAs

20   play an important role in CBP’s deliberations related to potential agency activity and any potential
21
     privacy compliance requirements related to that activity. Specifically, information withheld pur-
22
     suant to Exemption (b)(5) in these records relates to the CBP Privacy Office’s recommendations
23
     to the DHS Privacy Office with respect to proposed privacy limitations on CBP’s proposed activ-
24
25   ities. This information constitutes deliberative and predecisional analysis and was compiled to

26   inform the DHS decisionmaker’s final decision regarding the privacy compliance requirements for
27
     these activities.
28


      SUPPLEMENTAL DECLARATION OF                      6
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 7 of 10




1       14. In addition, the information withheld pursuant to Exemption (b)(5) in CBP’s issue papers

2    is also deliberative and predecisional. As noted above, these issue papers were drafted by CBP
3
     staff and contained proposals for upper-level management concerning the proposed use of CBP’s
4
     operational use of social media. The issue papers contained information that informed and guided
5
     CBP’s leadership in the development and use of certain social media law enforcement techniques
6
7    and procedures. The information withheld pursuant to Exemption (b)(5) involved assessments re-

8    lated to CBP’s use of social media in its operations and analysis to support recommendations to
9
     CBP leadership. Information related to the recommended responses to questions about CBP’s use
10
     of social media was withheld pursuant to Exemption (b)(5) where it either discussed hypothetical
11
     future policies relating to the collection of social media information as in USCBP000014-15, or
12
13   discussed the subject matter of ongoing internal analyses relating to the potential capabilities and

14   limitations of certain techniques relating to the operational use of social media, as in
15
     USCBP000003. Release of the information withheld in these issue papers would reveal agency
16
     deliberations and could negatively impact CBP’s decision-making process in the future. This also
17
     could discourage and chill open, frank discussions on matters of policy between subordinates and
18
19   superiors. Further, release of this information could contribute to premature disclosure of proposed

20   policies before they are finally adopted.
21
                            APPLICATION OF FOIA EXEMPTION (b)(4)
22
        15. Finally, Plaintiffs argue that CBP improperly withheld information in a privacy threshold
23
     analysis under Exemption (b)(4). However, CBP’s reprocessed productions removed the (b)(4)
24
25   redactions noted by Plaintiffs. Plaintiffs attached to their motion the original versions of these

26   productions, rather than the re-processed documents. For the Court’s reference, the re-processed
27
28


      SUPPLEMENTAL DECLARATION OF                     7
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 8 of 10




1    pages, which were produced to Plaintiffs in December 2020, are attached as Exhibit C to this

2    declaration.
3
                                             CBP’S SEARCH
4
        16. As discussed in my initial declaration, the Office of Field Operations’ subject matter ex-
5
     perts searched the electronic record repository identified as likely to contain responsive records.
6
7    The specific personnel conducting the search in the Office of Field Operations have extensive

8    knowledge of the subject matter involved in Plaintiff’s FOIA request and are familiar with the
9
     types of records and the repositories where such records are maintained. Therefore, the FOIA
10
     office determined that the areas identified and searched by these subject matter experts were the
11
     locations where responsive records were likely to be maintained.
12
13      17. In addition to the Office of Field Operations, as noted in my previous declaration, other

14   offices, including the Privacy and Diversity Office, U.S. Border Patrol, Office of Professional Re-
15
     sponsibility, Office of Acquisition, Office of Information Technology, Office of Intelligence, Of-
16
     fice of Public Affairs, Air and Marine Operations, and the Office of Chief Counsel also conducted
17
     searches. CBP’s search was extensive and included a search for records among all offices that
18
19   were determined to potentially have records responsive to the request.

20      18. The request to each of the relevant offices to conduct a search included all categories in
21
     Plaintiff’s FOIA request. However, CBP did not task its Office of Information and Technology to
22
     conduct an electronic keyword search of emails to identify records responsive to items 3 and 4 of
23
     Plaintiff’s request. In light of this fact, CBP has determined that it will conduct a supplemental
24
25   electronic keyword search of email records responsive to items 3 and 4.

26
27
28


      SUPPLEMENTAL DECLARATION OF                    8
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
             Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 9 of 10




1       19. CBP also made minor corrections to its Vaughn Index to account for one change made in

2    the December 2020 reprocessed production, and one change in the May 2021 reprocessed produc-
3
     tion. This updated Vaughn index is attached as Exhibit A to this Declaration.
4
        20. Also, as noted above, in December 2020, CBP reprocessed all five productions. The repro-
5
     cessed pages that previously contained the (b)(4) redactions noted by Plaintiffs are attached as
6
7    Exhibit C. CBP also again reprocessed Production 1 in May 2021 to remove redactions on

8    USCBP000033. This page is attached as Exhibit B to this declaration.
9
                                                SEGREGABILITY
10
        21. Plaintiffs have been provided with all responsive records not withheld in full that were
11
     identified in CBP’s search for records in response to Plaintiffs’ FOIA request. Where appropriate,
12
13   CBP asserted FOIA exemptions in the released records. All information withheld is exempt from

14   disclosure pursuant to a FOIA exemption or is not reasonably segregable because it is so inter-
15
     twined with protected material that segregation is not possible or its release would have revealed
16
     the underlying protected material. CBP personnel have reviewed the documents determined to be
17
     responsive, line-by-line, to identify information exempt from disclosure or for which a discretion-
18
19   ary waiver of exemption could apply, and all reasonably segregable portions of the relevant records

20   have been released to Plaintiffs in this matter. In my determination, any further release of the
21
     exempted materials could reasonably lead to the identification of information that is properly pro-
22
     tected by the exemptions asserted.
23
24
25
26   I declare under a penalty of perjury that the foregoing is true and correct to the best of my infor-
27
     mation, knowledge, and belief.
28


      SUPPLEMENTAL DECLARATION OF                     9
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
            Case 3:19-cv-00290-EMC Document 127 Filed 05/21/21 Page 10 of 10




1    Executed this 21st day of May 2021.

2
3
                                           ___________________________________
4                                          Patrick A. Howard, Branch Chief
5                                          FOIA Division
                                           Privacy and Diversity Office
6                                          Office of the Commissioner
                                           U.S. Customs and Border Protection
7                                          U.S. Department of Homeland Security
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      SUPPLEMENTAL DECLARATION OF                  10
      PATRICK HOWARD
      CASE NO. 19-CV-00290-EMC
